—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 20, 1995 (People v Flood, 213 AD2d 556), affirming a judgment of the County Court, Nassau County, rendered March 8, 1990, and an order of the same court, dated October 19, 1993.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Pizzuto, Joy and Altman, JJ., concur.